Marr, J.
Appellee moves to dismiss the appeal, because of the insufficiency of the surety on the appeal bond.
The proof shows that the surety is wholly irresponsible.
The appellant has filed in this court receipts for costs of this court and the court below paid by her. The motion to dismiss must be decided by the condition of things existing at the time it is made.
We cannot hear evidence as to the sufficiency of the surety; that must be shown by evidence taken in the court below.

Appeal dismissed.